DETAILED ACTION
	The communications received 11/30/2020 have been filed and considered by the Examiner. Claims 1, 3-9, 13, and 15-16 are pending and claim 13 has been withdrawn as pertaining to the non-elected invention. Claims 15-16 are new and claims 1 and 3-9 are amended.
Examiner’s Note
	The Examiner notes two relevant citations of the MPEP below:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) [see e.g. MPEP 2114(II)] 

	Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) [see MPEP 2115].

Therefore as long as the apparatus structural limitations are disclosed/taught by the prior art, it is understood to be capable of handling the material worked upon or of performing the claimed function.  

Drawings
Applicant’s arguments and evidentiary showing have overcome the objection to the drawings and specification [see pg. 8-9 of the Applicant’s arguments filed 11/30/2020].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami et al (US 2014/0027075) hereinafter YAMA (already of record) in view of Jacobsen et al (US 4,352,649) hereinafter JACOB and Lee (US 4,669,887) hereinafter LEE.

As for claim 1, YAMA teaches a sheet manufacturing apparatus (paper recycling device that manufactures sheets) [Fig. 4; 0039; 0087] comprising: a sieve (paper forming machine with its forming drums) [Fig. 4 #100 and 101; 0063-0066] including a rotatable drum unit that has a plurality of openings (the forming drums have small hole screens) [Fig. 4 #101; 0063]; a mesh belt (mesh belt with rollers) [Fig. 4 #121-122; 0064] that has a deposition surface on which material containing fibers that has passed through the openings is deposited to form a web on the deposition surface (as it all gathers on the endless mesh belt) [Fig. 4 #122; 0067]; rollers (calendar roller and heater roller) that form a sheet by processing the web [Fig. 4 #140, 150 and 160; 0069-0070]; and a processor (control unit with a CPU) [Fig. 2 #200; 0071] that controls a basis weight of the web deposited on the deposition surface in a direction crossing a transport direction of the web (as the thickness of the web is understood to correspond to the volume which corresponds to the basis weight therefore the thickness sensor is capable of detecting the basis weight) [Fig. 4 #190; 0077-0080].
YAMA does not teach a material second, and third supply pipe along with a slidable or rotatable plate upstream of the branches that lead to the first, second, and third supply pipes in order to control the amount of air and material flowing.
	
JACOB teaches a distributor used in the dispensing of air fluidized fibers on a moving web to form a non-woven sheet [Abstract; col. 1 l. 44-59; col. 5 l. 25-31] in which there is a second and third supply pipe [Fig. 6-7 #74 and 76 on each side; col. 5 l. 25-30 and col. 5 l. 35-36]. JACOB is additionally advantageously coupled with a sensor to detect the layer thickness 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the two inlets of JACOB as third and second supply inputs in the drums of YAMA and to have added the thickness sensor of JACOB in order to affect the air movement such that uniformity of the formed sheet is improved. As the second and third pipes are both connected to a pipe which supplies the same type of material [JACOB: col. 5 l. 32-35] one of ordinary skill in the art would have found it obvious to have branched the first pipe into these third and second pipes in the combination. The ordinary artisan may be especially motivated as JACOB teaches that “one of the supply pipes could be sufficient for feeding the pipe system 70, 72, 74” [col. 5 l. 43-45] which the Examiner understands to mean that the same supply pipe is split and employed at both ends. 


YAMA/JACOB do not teach a rotatable slidable plate that is upstream the first pipe and controls the ratio between a transport air and material. 

LEE teaches a device employed in dry blending of fibers into a matrix material which in particular concerns itself with the prevention of clumped fibers [Abstract]. LEE employs a valve wedge/plate [Fig. 2 #75] which rotates to adjust the proportion of fibers that pass (by 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the valve of LEE into the first supply pipe of YAMA/JACOB in order to maintain a homogenous mixture of air and fiber which prevents settling out or blockages in a pipe to a downstream process. Although LEE does not explicitly have a controller connected to this valve, because the control of air and fiber flow is important, one of ordinary skill in the art would have found the connection of the processor of YAMA/JACOB/LEE to its valve as obvious in order to control air and fiber flow. 

As for claim 5, YAMA/JACOB/LEE teaches claim 1 and that the processor controls a flow rate of the transport air flow (through the valve in the first supply pipe) [see claim 1].

As for claim 6, YAMA/JACOB/LEE teaches claim 1, and YAMA further teaches a suction unit that sucks the material to the deposition surface by a suction air flow, wherein the control unit controls a flow rate of the suction air flow (as the suction device is connected it is capable of the control) [Fig. 2 and 4 #110; 0076; 0081; 0088].



As for claim 8, YAMA/JACOB/LEE teaches claim 7, and the processor receives a basis weight distribution in a predetermined direction crossing a transport direction of the web as a basis weight distribution of the sheet [YAMA: Fig. 4 #190; 0071-72].

As for claim 9, YAMA/JACOB/LEE teaches claim 7 and further teaches a detection unit that detects a thickness or a basis weight of the web or the sheet (thickness sensor already present in YAMA and further incorporated by JACOB) [YAMA: Fig. 4 #190; 0077-0080; see claim 1], wherein the control unit controls a basis weight distribution of the web (by controlling the deposition) in a predetermined direction crossing a transport direction of the web based on a detection result of the detection unit [YAMA: 0077-0080].

Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami et al (US 2014/0027075) hereinafter YAMA in view of Jacobsen et al (US 4,352,649) hereinafter JACOB and Lee (US 4,669,887) hereinafter LEE as applied to claim 1 and in further view of Kelyman (US 9,770,684) hereinafter KELY.



YAMA/JACOB/LEE do not teach first and second air intake ports, and a position of the first and second air intake port changing with respect to the material supply port.

KELY teaches a porous drum (drum filter) [Fig. 3 #12; col. 3 l. 1-11] wherein air nozzles are mounted on a rotational axis on opposing ends of the rotational axis [Fig. 3 #22] and which utilize air already present in the paper making process in order to create a negative pressure which aids in the drawing of material through the drum [col 4 l. 55-col. 5 l. 1-12] along with using a suction to clean the drum filter of clogs [col. 1 l. 66-57; col. 5 l. 13-20]. The multiple 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the air inlets and suction inlets of KELY into the drum of YAMA/JACOB/LEE in order to aid in negative pressure and to aid in the maintenance of the drum filter. As the air inlets and suction inlets of KELY benefit from airflow control [col. 2 l. 2-7; col. 5 l. 1-3 and 12-27] it would have been obvious to have connected the air inlets to the air flow proportion control used in YAMA/JACOB/LEE in order to aid in control of the pressure. 

As for claims 15-16, YAMA/JACOB/LEE/KELY teach claims 3-4 and further teaches that the material supply port is disposed on the housing portion at a position different from positions at which the first and second air intake ports are disposed on the housing portion (as they are separate from each other) [see the rejections of claims 3-4].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9 and 14-16 have been considered and the Examiner agrees that the prior art of record does not teach the slidable plate for controlling flow but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



	Applicant’s arguments and corresponding amendments, see pg. 17, filed 11/30/2020, with respect to the double patenting rejection  of claims 1-3, 10-11 and 13 under US Patent 10,675, 777 have been fully considered and are persuasive. The corresponding rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.V./             Examiner, Art Unit 1748                  

/Eric Hug/             Primary Examiner, Art Unit 1748